Citation Nr: 0403722	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  96-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for weakness and 
fatigue as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for nausea as a 
manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for dizziness as a 
manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for multiple joint pain 
as a manifestation of an undiagnosed illness.  





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran was a member of the Army National Guard and Army 
Reserves, who served on active duty from June 1982 to 
September 1994 and from November 1999 to May 2000.  His 
active duty service included service in Southwest Asia from 
January 1991 to May 1991 and from June 1991 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran has since relocated into the 
jurisdiction of the Winston-Salem, North Carolina, RO, from 
where this case has been certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran has been diagnosed with tension headaches, 
and multiple joint pain has been medically shown as 
symptomatology attributable to diagnosed illnesses.  

3.  There is no current diagnosis of chronic fatigue 
syndrome.  

4.  Nausea and dizziness have resolved; there are no current 
disabilities regarding these issues based either on a 
diagnosed or undiagnosed illness.  


CONCLUSION OF LAW

Headaches, weakness and fatigue, nausea, dizziness, and 
multiple joint pain were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.317, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset, the Board is aware of the recent United States 
Court of Appeals for Veterans Claims (Court) decision in the 
case Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004), which essentially held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In the case 
at hand, the veteran's claim had been filed (September 1994), 
and initial adjudication had taken place (January 1995), long 
before the VCAA was enacted.  Thus, preadjudication notice 
was not provided, nor was it possible.  The Court decision 
did not contain a remedy under such facts, and there appears 
to be no efficient remedy evident given these facts.  

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss this case as it does not 
absolutely meet these standards.  Such an action would render 
any rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the claimant 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision , the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and, finally, the submission of a substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  As noted above, this claim 
was received in September 1994, well over nine years ago.  

The Board does not believe that voiding the January 1995 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the veteran was provided every opportunity 
to submit evidence, and to attend a hearing at the RO before 
a hearing officer.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Further, during the course of the appeal, 
this case has been remanded to the RO three times for further 
development, to include having the veteran under go a VA Gulf 
War veteran's protocol examination.  The most recent Board 
remand was in June 2003, for compliance of the duty to assist 
and notification provisions of the VCAA.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the veteran.  Under the facts of 
this case, the Board finds that "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004).  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues currently on 
appeal.  

Essentially, the veteran maintains that he experiences 
headaches, weakness and fatigue, nausea, dizziness, and 
multiple joint pain as a result of his active military 
service.  More specifically, he believes that all of these 
conditions are a result of undiagnosed illnesses incurred 
during his service in the Persian Gulf War.  

Factual Background
	`
As noted earlier, the veteran was a member of the Army 
National Guard and Army Reserves, who served on active duty 
from June 1982 to September 1994, and from November 1999 to 
May 2000.  His active duty service included service in 
Southwest Asia from January 1991 to May 1991, and from June 
1991 to September 1991.  

Review of the veteran's active duty service medical records 
(January 1991 to May 1991, and from June 1991 to September 
1991), fail to show any complaints or symptomatology 
associated with headaches, weakness and fatigue, nausea, 
dizziness, or joint pain.  Upon separation from service in 
September 1994, he filed the claim currently under 
consideration.  

The report of the veteran's October 1994 post-service Persian 
Gulf War registry examination, he noted complaints of joint 
pain, chronic fatigue and dizziness.  The report of the 
veteran's VA examination, dated in January 1995, notes he 
complained of having headaches, weakness and fatigue in 1991.  
He further noted he was currently experiencing joint pain in 
the lower extremities after jogging, and dizziness, on 
occasion, while lifting weights.  Following examination, no 
underlying pathology was found to support the complaints of 
headaches and weakness and fatigue.  There were no findings, 
other than full range of motion and no physical 
symptomatology, pertaining to multiple joint pain.  The 
diagnoses included a history of dizziness, most likely 
secondary to orthostasis; a history of weakness and fatigue, 
which was resolving; a history of bilateral ankle and knee 
pain, most likely secondary to tendonitis; a history of hip 
pain, resolved; a history of nausea, which was resolved; and 
headaches of unknown etiology.  His VA outpatient treatment 
records for October 1994 to December 1996 include notations 
of similar complaints, but no underlying pathology for any 
those complaints is given.  

During the veteran's May 1996 personal hearing, which was 
held at the RO, he testified that the complaints he 
associated with service in the Gulf War either initially 
occurred in service or shortly after his separation from 
active military service.  

A report of the veteran's Army National Guard yearly medical 
examination report, dated in June 1997, indicates a history 
of swollen or painful joints, frequent or severe headaches, 
and dizziness or fainting spells.  Physical examination found 
no significant abnormalities.  Rather, his head, upper and 
lower extremities, feet, and spine were found normal.  

In a medical statement, dated in March 1998, a private 
chiropractic intern essentially noted the veteran was being 
treated for complaints of joint pain and fatigue.  In a May 
1998 medical statement, a private treating chiropractor 
indicated the veteran was being treated for correction of 
vertebral subluxations.  

The report of the veteran May 1998 National Guard officer 
candidate school commissioning examination, notes the veteran 
indicated he had a claim pending with VA for possible Gulf 
War Syndrome.  He gave a history of joint pain, fatigue, 
nausea, and headaches.  Physical examination made no findings 
pertaining to those complaints.  His head and joints were 
noted as normal.  

The report of the veteran's May 1998 VA examination notes the 
veteran reiterated his complaints.  Physical examination 
results were completely unremarkable.  The diagnoses were 
chronic fatigue and diffuse arthralgias; and a history of 
dizziness, resolved, and of nausea, resolved.  The examiner 
noted that all of the veteran's symptoms arose after his 
service in the Gulf War; prior to that, he had no significant 
medical complaints.  The examiner noted he had reviewed the 
claims file and offered that it is at least as likely as not 
that the veteran's complaints are related to an undiagnosed 
chronic illness, which had its onset during the veteran's 
participation in the Gulf War.  The physician noted that his 
reasoning was based on the time course of the veteran's 
complaints, arising strictly after his service, and no other 
significant abnormality, which would account for the 
complaints.  

The veteran's VA outpatient treatment records for October 
2000 to May 2002 reflect some complaints concerning nausea 
and vomiting, without findings of underlying pathology.  
However, these records primarily indicate treatment for tick 
bite and possible lyme disease.  

Pursuant to a Board remand, the veteran underwent a special 
VA Gulf War veteran physical examination, in January 2003.  
Following examination, and review of the entire record, the 
examining physician offered that the veterans headaches are 
tension headaches; following fatigability analysis, the 
physician found no chronic symptoms of chronic fatigue 
syndrome and noted that the veteran's fatigue disappears 
after he gets up and move around, to the extent that he feels 
better after exercising.  As for nausea and dizziness, the 
physician found those conditions had resolved.  As for joint 
pain, the physician offered that the right shoulder pain was 
due to tendonitis, the bilateral knee pain was diagnosed as 
patellofemoral symptoms [syndrome], and ankle and foot pains 
were attributable to fasciitis.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 C.F.R. § 3.317(a)(2), 
(3).  
 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  See 
38 C.F.R. § 3.317(b).  
 
Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c).  
 
The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  See 38 C.F.R. § 3.317(d)(2).  
 
VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  
 
What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.  

In the veteran's case, the VA examining physician, in May 
1998, offered that the veteran's complaints were related to 
an undiagnosed chronic illness, which had its onset with 
service in the Persian Gulf War.  The examiner added that his 
medical opinion was based on the time course of the veteran's 
complaints arising strictly after his service and the absence 
of any other abnormality to account for the complaints.  
However, the examiner did not report any objective 
manifestations of the undiagnosed illness, and did not 
explain the manner in which the veteran's complaints of 
chronic fatigue and chronic diffuse arthralgia were 
clinically confirmed, or alternatively, the reasons for an 
inability to clinically confirm the complaints.  Following 
this examination, the Board requested the RO to arrange for 
the veteran to undergo a Persian Gulf War veteran 
examination.  

The special VA examination was conducted in January 2003.  
Following an examination of the veteran, and review of the 
entire record, the examining physician addressed each of the 
complaints and identified them as symptoms of diagnosed 
illness, as diagnosed illness, or as a resolved condition.  
In this respect, he diagnosed tension headaches (a diagnosed 
illness); multiple joint pain was explained as noting the 
pain in the left shoulder was attributable to a dislocation 
(for which the veteran is service-connected), right shoulder 
pain, was due to bursitis (a diagnosed illness), bilateral 
knee pain, was due to patellofemoral symptoms [syndrome], 
ankle pain, was due to sprain (a diagnosed illness), and 
ankle and foot pains were attributable to fasciitis (a 
diagnosed illness).  The examiner found that both nausea and 
dizziness had resolved; hence, no current disability.  In 
summary, the examination results of this special examination, 
which was conducted specifically to address complaints 
pertaining to undiagnosed illnesses, offered explanations and 
diagnoses for each of the veteran's problems.  As noted 
earlier, the provisions of 38 C.F.R. § 3.317 do not apply to 
diagnosed disorders.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, these claims for service connection 
will be considered on a direct basis.  

Considering these claims on a direct basis, the Board finds 
that there is no medical evidence of treatment for any of 
these diagnosed disabilities during the veteran's active 
military service, nor for many years after his separation 
from active military service.  Further, there is no competent 
medical evidence attributing these disabilities to his 
service or any incident therein.  Moreover, although he 
claims that his disabilities had their onset in service, 
there is no corroborative objective evidence of any in-
service complaints.  Finally, the veteran's opinion that 
these disabilities are linked in any way with his service has 
no probative value.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and a nexus to service).  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Therefore, the Board finds that service connection, on a 
direct basis, for headaches, weakness and fatigue, nausea, 
dizziness, or for multiple joint pain is denied.  


ORDER

Service connection for headaches, weakness and fatigue, 
nausea, dizziness, and multiple joint pain, to include as 
manifestations of undiagnosed illnesses, is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



